Petition for rehearing denied September 14, 1932.                        ON PETITION FOR REHEARING                              (14 P.2d 280)
It is urged that all creditors subsequent to the issuance of the fully paid and nonassessable stock as authorized by the Securities Commission of the state of South Dakota are bound to take notice of such order and, therefore, it can not be said that such creditors extended any credit to the corporation on the faith of the stockholder's liability for further assessments. It seems to the writer that counsel for defendant fails to give effect to the adjudication of the Minnesota court that the Federal Crushed Stone Company was liable for double assessment under the constitutional provision of that state. That the company was permitted to issue the stock as fully paid and nonassessable was necessarily involved in the Minnesota court adjudication. The constitutional provision *Page 406 
concerning double liability was for the protection of creditors. If the State Securities Commission could, by its order, take away such protection to creditors, the fundamental law of Minnesota would thus be abrogated. The full faith and credit clause of the Federal constitution demands that effect be given to the adjudication of our sister state. Careful consideration has been given to this case and we believe the opinion on original hearing is correct.
The petition for rehearing will be denied.
BEAN, C.J., BROWN and ROSSMAN, JJ., concur. *Page 407